Citation Nr: 9917514	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  95-07 215	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in New York, New York


THE ISSUES

1. Whether the February 1984 rating action which assigned a 
noncompensable rating for residuals of a right elbow 
fracture was clearly and unmistakably erroneous.

2. Entitlement to an effective date prior to November 1993 
for a compensable rating for residuals of a right elbow 
fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from July 1980 to July 1983.  
This appeal arises from an August 1994 rating action which 
granted an increased rating from 0% to 10% for residuals of a 
right elbow fracture, effective November 1993; the veteran 
appeals the effective date of the 10% rating, claiming an 
earlier effective date.

In January 1997, a hearing was held in New York, New York 
before the undersigned Member of the Board of Veterans 
Appeals (Board).  By decision of November 1997, the Board 
remanded this case to the RO to adjudicate the inextricably-
intertwined issue of clear and unmistakable error (CUE) in 
the February 1984 rating action which assigned a 
noncompensable rating for residuals of a right elbow 
fracture.  By rating action of January 1998, the RO found no 
CUE in the February 1984 rating action which assigned a 
noncompensable rating for residuals of a right elbow 
fracture, and the veteran has perfected a timely appeal with 
respect to that issue.


FINDINGS OF FACT

1. By rating action of February 1984, the RO granted service 
connection for residuals of a right elbow fracture and 
assigned a noncompensable rating from July 1983; a Notice 
of Disagreement (NOD) with the noncompensable rating was 
not received within 1 year of the date the veteran was 
notified of that decision.

2. The record contains no statement or communication from the 
veteran prior to November 1993 which constitutes a claim 
for or indicates an intent to apply for an increased 
rating for residuals of a right elbow fracture.

3. From February 1984 to November 1993, no VA clinical 
records were created nor were any private clinical records 
received by the VA indicating treatment of the veteran for 
residuals of a right elbow fracture.

4. On 1 November 1993, the RO received the veteran's formal 
claim for a compensable rating for residuals of a right 
elbow fracture.


CONCLUSIONS OF LAW

1. The February 1984 rating action which assigned a 
noncompensable rating for residuals of a right elbow 
fracture was final as to the evidence then considered, and 
was not clearly and unmistakably erroneous.  38 U.S.C.A. 
§§ 1155, 5107(a), 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.105(a), and Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 
4.31, 4.40, 4.41, 4.45, Diagnostic Codes 5206, 5207, 5209, 
5211, 5212, 5213, 7803, 7804, 7805 (as in effect in 
1984).  

2. Under governing law, the effective date of a compensable 
rating for residuals of a right elbow fracture is no 
earlier than 1 November 1993.  38 U.S.C.A. §§ 5101(a), 
5107(a), 5110 (West 1991); 38 C.F.R. §§ 3.151(a), 
3.155(a), 3.156, 3.157(a), 3.400, 20.302(a) (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  CUE in the February 1984 Rating Action

The evidence of record at the time of the February 1984 
rating action which granted service connection for residuals 
of a right elbow fracture and assigned a noncompensable 
rating included the service medical records.  In a report of 
medical history on induction examination of June 1980, the 
examiner noted that the veteran had no sequelae from a right 
elbow fracture.  The upper extremities were normal on 
examination in June 1980.  

In April 1983, the veteran was seen with complaints of right 
arm pain and intermittent problems with right elbow range of 
motion.  He gave a history of a right elbow injury a few 
years ago.  On examination, there was full range of motion of 
the arm, without erythema, edema, discoloration, or evidence 
of laceration.  

On subsequent evaluation by a physician's assistant the same 
day, the veteran was noted to have sustained mild trauma to 
the right olecranon process, and he was unable to extend more 
than 75 degrees.  On examination, there was no swelling, 
crepitus, or significant pain. Range of motion testing showed 
full pronation, supination, and flexion, but he was unable to 
extend, and the examiner noted that this was not secondary to 
pain.  The assessments were olecranon bursitis, doubt 
fracture, and a history of an old fracture at that spot was 
noted.  X-rays of the right elbow showed a positive fat pad 
sign and a possible bone chip between the radial head and the 
humerus.   

On subsequent orthopedic evaluation the same day, a history 
of fracture and mild to moderate trauma to the right elbow 
was noted, as well as inability to extend more than 105 
degrees.  A review of X-rays showed a positive fat pad sign 
with a loose body in the joint space.  On examination, there 
was pain in the posterior fossa, decreased extension as noted 
above, and no impairment of flexion, pronation, and 
supination.  The assessment was osteochondritis dissecans of 
the right elbow.      

When seen a couple of days later with complaints of right 
elbow pain, the veteran's physical profile was noted to have 
been adjusted to include restrictions against heavy lifting 
and pertinent physical training.  Examination showed full 
range of motion with some pain on extension, and the 
assessment was rule-out olecranon bursitis/bone chip in the 
elbow.  X-rays of the forearm revealed no evidence of 
osteochondritis dissecans.

In mid-July 1983, the veteran was hospitalized for excision 
of loose bodies in the right elbow.  His hospital course was 
noted to have been benign, and the wound was healing well.  
His physical profile was adjusted to include restrictions 
against overhead work and lifting with the right upper 
extremity for a month.  In late July, the incision was noted 
to be clean and dry, and he was doing well, with range of 
motion from 20 to 100 degrees and good supination and 
pronation.  A separation physical examination report is not 
of record.  

On VA examination of November 1983 post service, the veteran 
complained of right elbow pain on motion and at rest.  He was 
noted to be right-handed.  The examiner noted a history of a 
right elbow injury in 1983 requiring open reduction, and that 
the veteran currently had pain and limitation of motion.  
Current examination of the right elbow showed a 4-inch 
surgical scar over the lateral aspect of the joint, which 
scar was raised, non-tender, and not fixed.  Range of motion 
testing showed extension to 175 degrees, flexion to 110 
degrees, and pronation and supination to 90 degrees each.  
There was good muscle capability in the arm, forearm, and 
hand.

X-rays of the right elbow revealed a bony exostosis arising 
from the lateral condyle of the humerus.  There were 2 loose 
osseous fragments adjacent to the inferior aspect of the bony 
exostosis.  There was also a triangular loose osseous 
fragment adjacent to the lateral aspect of the head of the 
radius.  The radiologist commented that these findings were 
consistent with residual old trauma and surgical 
intervention.  There was also slight decrease of the humeral 
radial joint space and slight soft tissue swelling at the 
elbow joint.  The diagnosis was right elbow fracture with 
residuals as described.        

On that record, the RO by rating action of February 1984 
granted service connection for residuals of a right elbow 
fracture and assigned a noncompensable rating from July 1983 
under Diagnostic Codes 5299-5212 of the VA's Schedule for 
Rating Disabilities (38 C.F.R. Part 4).  The veteran was 
notified of the grant and of his appellate rights by letter 
subsequently that month, but he did not appeal therefrom.

The veteran contends, in effect, that the February 1984 
rating action which assigned a noncompensable rating for 
residuals of a right elbow fracture was clearly and 
unmistakably erroneous, because the RO erroneously evaluated 
the medical evidence of record at that time and erroneously 
assigned a noncompensable rating.  He asserts that the 
correct application of the schedular criteria to the evidence 
of record in 1984 should have entitled him to a 10% 
disability rating for his right elbow fracture residuals.  He 
states that the 1983 symptoms and clinical findings 
pertaining to his right elbow which served as the basis for 
the assignment of a noncompensable rating in February 1984 
are substantially the same as symptoms and clinical findings 
recorded in 1994 which served as the basis for the assignment 
of a 10% rating in August 1994.  He requests application of 
the "benefit of the doubt" rule pursuant to 38 U.S.C.A. 
§ 5107(b).  In written argument dated in April 1999, the 
veteran's representative asserted that the February 1984 
rating action was clearly and unmistakably erroneous based on 
the failure to have considered and applied many cited 
precedent decisions of the U.S. Court of Appeals for Veterans 
Claims (known as the U.S. Court of Veterans Appeals prior to 
March 1999) (hereinafter, the "Court") dated from 1990 to 
1994 which establish a basis for a compensable disability 
rating based on interpretation of VA regulations including 
38 C.F.R. §§ 4.40, 4.41, and 4.45.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  

A noncompensable rating is warranted when flexion of the 
forearm of the major upper extremity is limited to 110 
degrees or more.  A 10% rating requires that flexion be 
limited to 100 degrees.  38 C.F.R. Part 4, Diagnostic Code 
5206.  A 10% rating is warranted when extension of the 
forearm of the major upper extremity is limited to 45 
degrees.  38 C.F.R. Part 4, Diagnostic Code 5207.  A 20% 
rating is warranted for residuals of fracture of the elbow 
joint of either upper extremity when there is marked cubitus 
varus or cubitus valgus deformity or when there is an 
ununited fracture of the head of the radius.  38 C.F.R. Part 
4, Diagnostic Code 5209.  A 10% rating is warranted for 
malunion of the ulna of the major upper extremity with bad 
alignment.  38 C.F.R. Part 4, Diagnostic Code 5211.  A 10% 
rating is warranted for malunion of the radius of the major 
upper extremity with bad alignment.  38 C.F.R. Part 4, 
Diagnostic Code 5212.  Limitation of supination of either 
forearm to 30 degrees or less warrants a 10% rating.  
Limitation of pronation of the forearm of the major upper 
extremity warrants a 20% rating if motion is lost beyond the 
last quarter of the arc and the hand does not approach full 
pronation. Bone fusion with loss of supination and pronation 
of the forearm of the major upper extremity warrants a 20% 
rating if the hand is fixed near the middle of the arc or in 
moderate pronation.  38 C.F.R. Part 4, Diagnostic Code 5213.  

A compensable rating for scars (other than burn scars or 
disfiguring scars of the head, face, or neck) requires that 
they be poorly-nourished, with repeated ulceration; that they 
be tender and painful on objective demonstration; or that 
they produce limitation of function of the body part which 
they affect.  38 C.F.R. §§ 7803, 7804, and 7805.  Where the 
minimum schedular evaluation requires residuals and the 
schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31 (as in effect in 
1984).

The law grants a period of 1 year from the date of the notice 
of the result of the initial determination for initiating an 
appeal by filing an NOD; otherwise, that determination 
becomes final and is not subject to revision on the same 
factual basis in the absence of CUE.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.105(a) (as in effect in 1984).  

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
Court propounded a      3-pronged test to determine whether 
CUE was present in a prior determination:    (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on that test.  "...CUE is a very specific and 
rare kind of 'error.'  It is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error....  If a claimant-appellant wishes to 
reasonably raise CUE, there must be some degree of 
specificity as to what the alleged error is and, unless it is 
the kind of error ... that, if true, would be CUE on its face, 
persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error.  It 
must be remembered that there is a presumption of validity to 
otherwise final decisions, and that where such decisions are 
collaterally attacked, and a CUE claim is undoubtedly a 
collateral attack, the presumption is even stronger."

The Court also indicated that there is no CUE in cases in 
which there was a "rational basis" for the RO decision 
under attack (Crippen v. Brown, 9 Vet. App. 412 (1996)), and 
even where the attacked decision's interpretation of law, and 
the application of the law, was "plausible."  Berger v. 
Brown, 10 Vet. App. 166 (1997).  

After a review of the record, the Board concludes that the 
unappealed February 1984 rating action assigning a 
noncompensable rating for residuals of a right elbow fracture 
was reasonably supported by the evidence then of record, and 
is not clearly and unmistakably erroneous, as the clinical 
findings did not warrant a compensable rating under any 
applicable rating criteria.  In assigning a noncompensable 
rating, the Board notes that the RO at that time reviewed 
findings pertaining to the right elbow contained in the 
veteran's service medical records and on post-service VA 
examination of November 1983.  The Board's review of the 
evidence in the file at the time of the 1984 rating action 
includes the findings on VA examination of November 1983 
showing residuals of the right elbow fracture including elbow 
extension to 175 degrees, flexion to 110 degrees, and 
pronation and supination to  90 degrees each - findings which 
the Board concludes clearly did not warrant a 10% rating 
under either Code 5206, 5207, or 5213 which require that 
flexion be limited to 100 degrees, extension be limited to 45 
degrees, or supination be limited to 30 degrees or less, 
respectively.  Neither did the finding of pronation to 90 
degrees warrant a 20% rating under Code 5213, inasmuch as 
pronation to that degree did not indicate that motion was 
lost beyond the last quarter of the arc and the hand did not 
approach full pronation, nor did the recorded clinical 
findings show the right hand to have been fixed near the 
middle of the arc or in moderate pronation.  Rather, the 
Board notes the positive clinical findings on VA examination 
of November 1983 showing good muscle capability in the right 
arm, forearm, and hand, and that Code 5206 specifically 
provides a noncompensable rating - appropriate to the 
clinical findings on the cited VA examination - for 
limitation of flexion of the major forearm to 110 degrees.

Although VA X-rays of the right elbow in November 1983 
revealed a bony exostosis arising from the lateral condyle of 
the humerus, a loose osseous fragment adjacent to the head of 
the radius, and a slight decrease of the humeral radial joint 
space, the Board finds that none of these radiological 
findings warranted a 20% rating under Code 5209, inasmuch as 
they did not indicate marked cubitus varus or cubitus valgus 
deformity or an ununited fracture of the head of the radius 
required for such rating, nor did they warrant a 10% rating 
under Codes 5211 or 5212, inasmuch as they did not indicate 
malunion of the ulna or radius with bad alignment, 
respectively.

Although a 10% rating is assignable under Diagnostic Codes 
7803 and 7804 for superficial, poorly-nourished scars with 
repeated ulceration and for superficial scars which are 
tender and painful on objective demonstration, respectively, 
the Board finds that no such rating was warranted in this 
case, inasmuch as the veteran's       4-inch right elbow 
surgical scar was specifically noted to be non-tender and not 
fixed on VA examination of November 1983.  No complaints of 
pain or clinical findings of poor nourishment or repeated 
ulceration were associated with the scar itself, nor did the 
examination report indicate that the scar produced limitation 
of function of the right elbow.

On that record, the Board finds that the February 1984 rating 
decision assigning a noncompensable rating for the veteran's 
residuals of a right elbow fracture represented a reasonable 
exercise of rating judgment, and was not clearly an error 
"the existence of which ... is undebatable, or about which 
reasonable minds cannot differ" as contemplated by Russell.  
After appellate review, the Board is satisfied that the 
correct facts, as they were known at the time, were before 
the rating board in February 1984, and that the law and 
regulatory provisions extant at the time including the 
schedular criteria in the VA Schedule for Rating Disabilities 
were correctly applied to the evidence of record in 1984 to 
assign a noncompensable rating for residuals of a right elbow 
fracture.  Moreover, the veteran failed to appeal the 
February 1984 rating action assigning a noncompensable 
rating, which determination is thus more strongly presumed 
valid, per Fugo.

The Board has considered the contention that the 1983 
symptoms and clinical findings pertaining to the veteran's 
right elbow which served as the basis for the assignment of a 
noncompensable rating in February 1984 are substantially the 
same as symptoms and clinical findings recorded in 1994 which 
served as the basis for the assignment of a 10% rating in 
August 1994.  However, only the evidence of record in the 
claims folder at the time of the final, unappealed February 
1984 rating action may be considered in adjudicating a claim 
of CUE in that determination.  See 38 C.F.R. § 3.104(a); 
Rivers v. Gober, 10 Vet. App. 469 (1997); see Russell (CUE 
can only be found based upon the record and law that existed 
at the time of the prior adjudication in question); Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994).  Thus, the Board may not 
consider 1994 medical findings or the basis for a VA rating 
determination in 1994 in reaching a determination as to 
whether a 1984 rating action was clearly and unmistakably 
erroneous.  Rather, the sole question for determination is 
whether the 1984 rating action was clearly and unmistakably 
erroneous in assigning a noncompensable rating for residuals 
of a right elbow fracture based on the evidence in the claims 
folder at the time of that determination, and the Board, for 
the reasons and bases explained in detail above, has found no 
such error therein.  It must be stressed that a difference of 
opinion on how the evidence is weighed and evaluated is not a 
sufficient basis for a finding of CUE.

The Board has also considered the representative's assertion 
that that the February 1984 rating action was clearly and 
unmistakably erroneous in failing to have considered and 
applied many cited precedent Court decisions dated from 1990 
to 1994 which establish a basis for a compensable disability 
rating based on interpretation of VA regulations including 
38 C.F.R. §§ 4.40, 4.41, and 4.45.  However, only the law 
extant at the time of the decision in question may be 
considered in determining whether the adjudicator committed 
CUE at the time of the decision in question.  Russell, 3 Vet. 
App. at 313.  Opinions from the Court that formulate new 
interpretations of the law subsequent to an RO decision 
cannot be the basis of a valid CUE claim.  Smith (Rose) v. 
West, 11 Vet. App. 134, 137 (1998), quoting Berger, 10 Vet. 
App. at 170.  See also VAOPGCPREC 25-95 (a collaterally-
attacked decision's application of a regulation, which is 
subsequently invalidated by a court, is not "obvious" error 
(i.e., CUE)).  Thus, the Board finds that new interpretations 
of laws and regulations from holdings of the Court from 1990 
to 1994 could not possibly be the basis for an adjudicative 
error in 1984.  Moreover, the Board finds that the RO in 
February 1984 reasonably construed the facts of this case in 
accordance with the applicable VA law and regulations to 
assign a noncompensable rating for the veteran's residuals of 
a right elbow fracture.   

Lastly, the Board has considered the veteran's request that 
the "benefit of the doubt" rule be applied in rendering a 
decision in this appeal.  Under the applicable criteria, 
when, after consideration of all evidence and material of 
record, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).  When all of the evidence 
is assembled, the VA is then responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board finds that the 
benefit of the doubt rule is not for application in this 
case, inasmuch as the evidence neither supports the veteran's 
claim nor is it in equipoise, but rather there is a clear 
preponderance of the negative evidence regarding the merits 
of the veteran's claim regarding CUE in the February 1984 
rating action which assigned a noncompensable rating for 
residuals of a right elbow fracture. 

II.  An Effective Date Prior to November 1993 for a 
Compensable Rating

A review of the evidence shows that, by rating action of 
February 1984, the RO granted service connection for 
residuals of a right elbow fracture and assigned a 
noncompensable rating from July 1983 under Diagnostic Codes 
5299-5212 of the VA's Schedule for Rating Disabilities.  The 
veteran was notified of the grant and of his appellate rights 
by letter subsequently that month, but he did not appeal 
therefrom.

On 1 November 1993, the VA received the veteran's claim for 
an increased rating for residuals of a right elbow fracture.

A January 1994 VA medical certificate shows that the veteran 
was seen with complaints of progressive right elbow joint 
pain that extended to the forearm and limitation of motion 
which interfered with the full operation of his job duties.  
Examination showed a well-healed right elbow scar, slightly-
decreased flexion and extension, and crepitus in the elbow.  
The diagnostic impression was right elbow arthritis.  On 
outpatient orthopedic evaluation the next day, a history of a 
right elbow arthrotomy with removal of loose bodies in July 
1983 was noted, with worsening pain and increasing limitation 
of motion since that time.  The veteran denied numbness and 
paresthesias in the right hand and weakness in the forearm 
and elbow.  Examination showed right elbow crepitus with pain 
at the radial head with supination, tenderness of the lateral 
elbow, and range of motion from 0 to 130 degrees.  X-rays 
revealed loose bodies over the lateral epicondyle and distal 
to the radial head.  The assessment was osteochondritis 
dissecans versus nonunion, rule-out lateral epicondylitis.

Private magnetic resonance imaging of the right elbow 
subsequently in January 1994 revealed a chip fracture of the 
lower portion of the humerus with soft tissue swelling.

On outpatient examination by S. El Dakkak, M.D., in February 
1994, the veteran complained of constant right elbow pain, 
clicking, and incomplete extension and flexion.  Examination 
showed a 4-inch scar over the head of the radius, good hand 
grip, and flexion/extension to 125 degrees.

Received in February 1994 was a letter from the veteran's 
wife, to the effect that the veteran had applied for VA 
disability compensation for his right elbow post service, but 
his claim had been denied, and he subsequently did not pursue 
his claim with the VA because he was upset and disappointed.  
She also reported that his right elbow disorder had worsened 
over the years and impaired him in his job with a maintenance 
company.

On VA orthopedic examination of August 1994, the veteran 
complained of constant right elbow pain, swelling, and 
difficulty in pulling and lifting.  Examination showed a 3-
inch surgical scar over the lateral aspect of the right 
elbow.  Range of motion was from 0 to 130 degrees.  There was 
no ligamentous laxity.  The examiner commented that the 
veteran was a construction worker and had marked difficulty 
working in his field, noting the presence of a "crunch 
noise" on elbow motion.

On that record, the RO by rating action of August 1994 
increased the rating of the veteran's residuals of a right 
elbow fracture from 0% to 10%, effective 1 November 1993, the 
date his claim for an increased rating was received.  

In a statement of August 1994, the veteran requested an 
effective date prior to November 1993 for a compensable 
rating for residuals of a right elbow fracture on the grounds 
that this disability had been poorly examined in 1983, and 
that the disability was equally disabling now as it had been 
in 1983. 

At the January 1997 Board hearing on appeal, the veteran 
testified that he was entitled to an earlier effective date 
for a 10% rating because the symptoms and clinical findings 
pertaining to his right elbow which served as the basis for 
the grant of a 10% rating in 1994 were substantially the same 
as those which served as the basis for the assignment of a 
noncompensable rating in February 1984.  He testified that he 
did not appeal the noncompensable rating assigned in 1984 due 
to frustration.   	

In written argument dated in March 1997, the veteran's 
representative contended that the veteran's right elbow 
disability should have been rated 10% disabling by rating 
action of February 1984, as it was equally as disabling then 
as it is now, and thus the effective date of the 10% rating 
should be July 1983.  He also requested application of the 
"benefit of the doubt" rule pursuant to 38 U.S.C.A. 
§ 5107(b).

Under the applicable criteria, an NOD shall be filed within 1 
year from the date of mailing of notification of the initial 
review and determination; otherwise, that determination will 
become final and is not subject to revision on the same 
factual basis.  The date of the letter of notification will 
be considered the date of mailing for purposes of determining 
whether a timely appeal has been filed.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302(a).

The effective date of compensation benefits will be the date 
of receipt of a claim or the date when entitlement arose, 
whichever is the later.  A report of examination or 
hospitalization will be accepted as an informal claim for 
benefits under an existing law, if the report relates to a 
disability which may establish entitlement.  38 C.F.R. 
§ 3.157(a).  38 U.S.C.A. § 5110(a) provides that, unless 
specifically provided otherwise, the effective date of a 
claim reopened after final adjudication or a claim for 
increase of compensation shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(b)(2) 
provides otherwise by stating that the effective date of an 
award of increased compensation shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if application is received within 1 year from 
such date.  38 C.F.R. § 3.400(o)(1) and (2) implement 
38 U.S.C.A. § 5110(a) and (b)(2).  38 C.F.R. § 3.400(o)(1) 
provides that the effective date of a claim for an increased 
rating shall be the date of receipt of the claim or the date 
entitlement arose, whichever is later, except as provided in 
38 C.F.R. § 3.400(o)(2).  38 C.F.R. § 3.400(o)(2) provides 
that the effective date of a claim for an increased rating 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
the claim is received within 1 year from such date; 
otherwise, the effective date shall be the date of receipt of 
the claim.  Where new and material evidence is received after 
a final disallowance, the effective date of an award shall be 
the date of receipt of the new claim or the date entitlement 
arose, whichever is later.  38 C.F.R. §§ 3.156, 
3.400(q)(1)(ii).

A specific claim in the form prescribed by the VA must be 
filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).  Any communication or 
action, indicating an intent to apply for 1 or more benefits 
under the laws administered by the VA, from a claimant, his 
duly-authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A claim for an 
increased rating is well-grounded if the claimant asserts 
that a condition for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  In this case, the veteran has asserted 
that, prior to November 1993, his residuals of a right elbow 
fracture were disabling to a compensable degree, and the 
Board finds that he has thus stated a well-grounded claim.

In this case, the facts show that, by letter of February 
1984, the veteran was notified of a rating action that month 
which granted service connection for residuals of a right 
elbow fracture and assigned a noncompensable rating, and of 
his appellate rights.  However, he did not timely appeal 
therefrom by filing an NOD with the noncompensable rating 
within 1 year of the notice of the award.  Thus, the Board 
finds that that determination as to the noncompensable rating 
became final and is not subject to revision on the same 
factual basis, and the Board, for the reasons and bases 
explained in detail above, has found no CUE therein.   

The record is devoid of any communication from or action on 
the part of the veteran or his representative which 
constitutes a claim for or indicates an intent to apply for 
an increased rating for a right elbow disorder subsequent to 
the final, unappealed February 1984 rating action and prior 
to 1 November 1993, when the RO received the veteran's formal 
claim for an increased rating.  The February 1994 letter from 
the veteran's wife indicates that he did not appeal the 
February 1984 rating action which assigned a noncompensable 
rating for his right elbow disorder, and the veteran himself 
testified at the January 1997 Board hearing on appeal that he 
did not appeal that rating determination.  Neither were any 
medical records, VA or private, pertaining to residuals of a 
right elbow fracture introduced into the record subsequent to 
the final, unappealed February 1984 rating action and prior 
to the veteran's 1 November 1993 formal claim for an 
increased rating, which records might have served as an 
informal claim for increase.  As the filing of the formal 
claim for increase in this case preceded any ascertainable 
increase in disability, the Board finds that the general rule 
of 38 U.S.C.A. § 5110(a) applies, and thus the effective date 
of the claim for a compensable rating may properly be no 
earlier than the date the claim was received, that is, 1 
November 1993.  

The veteran's current allegations that the symptoms and 
findings pertaining to the right elbow would have warranted a 
10% rating at the time of the 1984 rating action which 
assigned a noncompensable rating do not provide a basis for 
the grant of an earlier effective date for such rating, 
inasmuch as he failed to timely appeal that rating action, 
which became final and is not subject to revision on the same 
factual basis.  Under the circumstances, the Board finds that 
the preponderance of the evidence is against the claim for an 
effective date prior to November 1993 for a compensable 
rating for residuals of a right elbow fracture, and the 
appeal is denied.

The Board has considered the representative's request for 
application of the "benefit of the doubt" rule in rendering 
a decision in this appeal, but finds that it is not for 
application in this case, inasmuch as the evidence neither 
supports the veteran's claim nor is it in equipoise, but 
rather there is a clear preponderance of the negative 
evidence regarding the merits of the claim for an earlier 
effective date for a compensable rating.  See Gilbert.   


ORDER

The February 1984 rating action assigning a noncompensable 
rating for residuals of a right elbow fracture not being 
clearly and unmistakably erroneous, the appeal as to that 
issue is denied.  An effective date prior to November 1993 
for a compensable rating for residuals of a right elbow 
fracture is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

